TYSON, C. J.
— When one party furnishes the land for the raising of a crop, and another furnishes the labor and the team to cultivate it, with a stipulation for a division, under the statute the relation of landlord and tenant exists between them. Section 2711, Code 1896. It is scarcely necessary to say that the status thus *500fixed by the statute is the result of a contract entered into between the parties. It is for the breach of such á contract that this action is brought, and by it damages for that breach are sought to be recovered. It is elementary that, in declaring upon a breach of a contract or upon breach of a duty imposed by contract, the terms of the contract must be alleged in the complaint with definiteness and certainty. By this it is meant that the snbject-matter of the contract, and the terms imposing the obligations relied upon, the performance of which is incumbent upon the party sought to be charged, must be clearly, distinctly, and positively averred, as opposed to undue generality and deducible argument or inference not necessarily the result of unequivocal averments of material facts. In the language of our own court: “The general rules of pleading require that the cause of action be stated with sufficient certainty, clearness, and precision to enable the defendant to prepare to defend himself against the action and plead a judgment thereon in bar of another recovery.” —Chapman v. Weaver, 19 Ala. 626. In Moore v. Smith, 19 Ala. 774, it Avas held that a declaration Avhich did not enable the court to ascertain the extent of plaintiff’s claim or of the defendant’s liability was wholly insufficient, and subject to a demurrer for indefiniteness and uncertainty.
We have only to test the complaint as amended in this case, by these principles, to see its utter insufficiency and the correctness of the judgment appealed from, sustaining the demurrer interposed to it. Just how much tillable land, suitable for the raising of corn and cotton, there was upon the farm which the plaintiff agreed to furnish defendant to cultivate, or, for that matter, whether any part of it was suitable for the purpose named, is nowhere averred. Hoav much of the land was to be planted and cultivated in corn, and how much in cotton, *501is not even alleged arguendo. How many acres were actually planted in either of these crops, and not properly cultivated, is nowhere shown. There are other defects, perhaps, which might be pointed out, but these will suffice to show the correctness of the judgment appealed from.
Affirmed.
Dowdell, Anderson, and McClellan, JJ., concur.